Citation Nr: 0616843	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  05-33 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling. 

2.  Entitlement to an effective date earlier than March 24, 
2005, for the assignment of an increased evaluation for PTSD.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to a service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel
INTRODUCTION

The veteran served on active duty from July 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan, which granted an increased evaluation of 50 
percent for the veteran's service-connected PTSD, effective 
March 24, 2005, and denied the veteran's claim of entitlement 
to a TDIU. 

The veteran initially was represented by private attorney 
Richard A. LaPointe.  After VA received notice that Mr. 
LaPointe is retiring from the practice of law, in an April 
2006 letter the Board notified the veteran of such and that 
Mr. LaPointe could no longer be recognized as his 
representative.  VA then explained that the veteran could 
represent himself or choose a veterans service organization 
or private attorney to represent him.  The veteran chose the 
veterans service organization as listed on the title page of 
this decision and that organization submitted an informal 
hearing presentation on the veteran's behalf in May 2006.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  A January 2003 Board decision denied an evaluation in 
excess of 30 percent for the veteran's service-connected 
PTSD.  

3.  On March 24, 2005, the RO received the veteran's claim 
for increased compensation benefits for his PTSD.  

4.  A VA examination report dated in May 2005 contains a 
medical opinion that the veteran's PTSD has resulted in total 
occupational impairment.  

5.  From the January 2003 Board decision until March 24, 
2005, neither a formal nor an informal communication in 
writing was received from the veteran requesting an increased 
evaluation for his service-connected PTSD. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
Supp. 2005); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.16(c), 4.125-
4.132, Diagnostic Code 9411 (2005).

2.  The criteria for an effective date prior to March 23, 
2005, for the assignment of a 100 percent evaluation for PTSD 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
5110 (West Supp. 2005); 38 C.F.R. §§ 3.159, 3.400 (2005).

3.  There is no legal basis to assign a total disability 
evaluation based on individual unemployability due to a 
service-connected disability.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased evaluation as well as an 
earlier effective date for his service-connected PTSD.  He 
also claims that he is entitled to a TDIU, since his PTSD 
renders him unable to secure or maintain gainful employment.  

In the interest of clarity, the Board will initially discuss 
whether these issues have been properly developed for 
appellate purposes.  The Board will then address the issues 
on appeal, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.




I.  Veterans Claims Assistance Act of 2000

The Board finds that VA has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2005). 

The notice requirements have been met in this case by a 
letter sent to the veteran in April 2005.  This letter 
advised the veteran of the information necessary to 
substantiate his claims involving an increased evaluation as 
well as a TDIU, and of his and VA's respective obligations 
for obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R.               
§ 3.159(b) (2005).  This letter also advised him to submit 
copies of any evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The Board notes that the veteran was not provided with full 
notice concerning his earlier effective date claim, informing 
him of all the elements under Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); however, the veteran received notice 
of the effective date for his PTSD claim in a statement of 
the case issued in September 2005.  While Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) stands for the proposition 
that the veteran must be provided with notice in one single 
instrument with subsequent adjudication, the Board finds in 
this particular case that there is no prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Board also finds that all pertinent medical records have 
been obtained, to the extent available.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 




II.  Increased Evaluation for PTSD

The record shows that the veteran has PTSD as a result of 
stressors he experienced during World War II.  As a result, a 
July 1998 rating decision granted service connection and 
assigned a 10 percent evaluation for PTSD.  In a June 2001 
decision, the Board increased this disability evaluation to 
30 percent.  In a January 2003 decision, however, the Board 
denied the veteran's claim for an evaluation in excess of 30 
percent for his PTSD. 

On March 24, 2005, the RO received the veteran's claim for 
increased compensation benefits.  In an August 2005 rating 
decision, the RO granted an increased evaluation of 50 
percent for the veteran's PTSD, effective March 24, 2005.  
The veteran appealed that decision with respect to both the 
assigned rating and the effective date. 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3.

The veteran's PTSD has been evaluated under the general 
rating formula for mental disorders.  Under these criteria, a 
50 percent evaluation is warranted where there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code (DC) 
9411. 

A 70 percent evaluation is assigned where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and an inability to 
establish and maintain effective relationships.  Id.

A 100 percent evaluation is indicative of total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss of names of close relatives, own 
occupation or own name.  Id.

The use of the term "such as" in the general rating formula 
for mental disorders in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan v. Principi, 16 
Vet. App. 436, 442 (2002).  It is not required to find the 
presence of all, most, or even some, of the enumerated 
symptoms recited for particular ratings.  Id.  The use of the 
phrase "such symptoms as," followed by a list of examples, 
provides guidance as to the severity of symptoms contemplated 
for each rating, in addition to permitting consideration of 
other symptoms, particular to each veteran and disorder, and 
the effect of those symptoms on the claimant's social and 
work situation.  Id.  The evidence considered in determining 
the level of impairment under 38 C.F.R. § 4.130 is not 
restricted to symptoms provided in that diagnostic code.  Id. 
at 443.  

Instead, the rating specialist is to consider all symptoms of 
a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, as 
revised in the 1994, fourth edition (DSM-IV).  Id.  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to what would be caused by the symptoms listed in 
a particular diagnostic code, the appropriate, equivalent 
rating will be assigned.  Id.

In applying the above criteria, the Board also notes that in 
Mittleider v. West, 11 Vet. App. 181 (1998), the Court held 
that when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102, which requires that reasonable 
doubt on any issue be resolved in the veteran's favor, 
clearly dictates that such signs and symptoms be attributed 
to the service-connected condition.

Applying the above criteria to the facts of this case, the 
Board finds that the evidence supports a 100 percent 
evaluation for the veteran's PTSD.  In other words, the 
evidence shows that the veteran's PTSD has caused total 
occupational and social impairment due to such symptoms that 
are analogous to that type and degree of symptomatology 
contemplated by a 100 percent disability evaluation.

A May 2005 VA examination report is the only medical evidence 
pertaining to the veteran's claim.  At that time, it was 
noted that the veteran became tearful when discussing his 
combat history and tended to minimize his complaints.  He 
disclosed that he continued to hear low rumbling noises, 
explosions, and gun noises.  The veteran rated his mood at 
level 3 or 4 on a scale from zero to 10.  He explained that 
his symptoms had increased during the past several years.  
Following a mental status examination, the examiner diagnosed 
the veteran with PTSD, chronic, and age-related cognitive 
decline.  The examiner also assigned a global assessment of 
functioning (GAF) score of 45.  

The examiner explained that "the diagnosis of PTSD remains 
unchallenged for purposes of this examination.  There is 
evidence that he is beginning to experience the contributing 
effects of cognitive decline common with patients with 
advanced age."  The examiner further added:

While age-related cognitive decline is not due to 
activities in the service, it exacerbates the 
symptoms of PTSD by reducing the patient's ability 
to cognitively process and manage those symptoms.  
Adjustment levels tend to decrease as the decline 
progresses.  [The veteran] is not employable at 
this point because he is increasingly unable to 
manage his emotions and his perceptual 
disturbances.  His ability to concentrate on tasks 
is diminished to the point he is unable to maintain 
focus or learn new skills. 

It thus appears that the VA examiner has determined that the 
veteran is unemployable due to his inability to manage his 
emotions and perceptual disturbances.  Since the veteran's 
inability to manage his emotions and perceptual disturbances 
has not been attributed to his age-related cognitive decline, 
the Board must attribute these problems to his service-
connected PTSD.  See Mittlieder, supra.   

The Board also notes that the veteran was assigned a GAF 
score of 45, which is appropriate where behavior is 
manifested by serious symptoms or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  See Quick Reference to the 
Diagnostic Criteria from DSM-IV 47 (1994).  The Board notes 
that a score of 45 is indicative of total occupational and/or 
social impairment, as it indicate an inability to keep a job 
and maintain close relationships.  Although all of the 
enumerated symptoms recited for the 100 percent rating are 
not shown, the Board does, however, find that the severity of 
the veteran's demonstrated symptoms and the effect of those 
symptoms on the veteran's social and work situation justify 
such a rating.  See Mauerhan, supra.  The Board thus 
concludes that the evidence supports a 100 percent evaluation 
for the veteran's PTSD.


III.  Earlier Effective Date

The veteran claims that he is entitled to an effective date 
prior March 24, 2005, for the increased evaluation, now 100 
percent, assigned for his service-connected PTSD.  For the 
reasons set forth below, the Board finds that the 
preponderance of the evidence is against the veteran's claim.

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id; Spencer v. Brown 
4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. Cir. 
1994).  Unless the Chairman orders reconsideration, or one of 
the other exceptions to finality apply, all Board decisions 
are final on the date stamped on the face of the decision and 
are not subject to revision on the same factual basis.  See 
38 U.S.C.A. § 7104 (West Supp. 2005); 38 C.F.R. § 20.1100 
(2005).

The general rule with respect to an award of increased 
compensation is that the effective date of such an award 
shall be the date of receipt of claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R.                    
§ 3.400(o)(1).  An exception to this rule applies under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred during the one- 
year period preceding the date of receipt of a claim for 
increased compensation.  In that situation, the law provides 
that the effective date shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within one year from 
such date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).

In Harper v. Brown, 10 Vet. App. 125, 126-127 (1997), Court 
held that ". . . 38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2) are applicable only where the increase precedes 
the claim (provided also that the claim is received within 
one year after the increase) . . ."  Otherwise, the general 
effective date rule applies.  Harper at 127; see also 
VAOPGCPREC 12-98 (the plain language of the statutory 
provision and implementing regulation indicates that the 
effective date for increased disability compensation is the 
date on which the evidence establishes that a disability 
increased, if the claim is received within one year of such 
date; the effective date is the date of claim if the claim is 
not received within the year following the increase in 
disability).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
Any communication or action indicating intent to apply for 
one or more VA benefits may be considered an informal claim.  
38 C.F.R. § 3.155.  Such informal claim must identify the 
benefit sought.  See Kessel v. West, 13 Vet. App. 9 (1999).  
VA is required to identify and act on informal claims for 
benefits. 38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a) (2005).  See Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p) (2005); see also Rodriguez v. West, 189 F.3d. 1351 
(Fed. Cir. 1999), (an expressed intent to claim benefits must 
be in writing in order to constitute an informal claim; an 
oral inquiry does not suffice).

In addition, an informal claim may consist of a VA report of 
examination or hospitalization, and the date of the 
examination or hospital admission will be accepted as the 
date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  38 C.F.R. § 
3.157(b)(1).  To determine when a claim was received, the 
Board must review all communications in the claims file that 
may be construed as an application or claim.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 134 (1992).

In this case, a January 2003 Board decision denied a 
disability evaluation in excess of 30 percent for the 
veteran's service-connected PTSD.  That decision is therefore 
final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  On 
March 24, 2005, the RO received a letter from the veteran's 
former representative indicating that the veteran was seeking 
an increased schedular evaluation for his service-connected 
condition.  In an August 2005 rating decision, the RO granted 
an increased evaluation of 50 percent for the veteran's PTSD, 
effective March 24, 2005.  The veteran appealed that 
decision.  Parenthetically, the Board notes that, by virtue 
of this decision, a 100 percent evaluation has been assigned 
for the veteran's PTSD.

The Board has thoroughly reviewed the record but has not 
found any document between the January 2003 Board decision 
and March 24, 2005, which could be construed as a claim for 
increased compensation benefits.  Moreover, no medical 
evidence dated one year prior to March 24, 2005, the date of 
claim, was submitted in this case.  Therefore, there is no 
legal basis by which an effective date prior to March 24, 
2005, for the assignment of a 100 percent evaluation for 
PTSD, may be granted.  Accordingly, the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
effective date earlier than March 24, 2005, the assignment of 
a 100 percent evaluation for PTSD.



IV.  TDIU

A TDIU may be assigned, where the schedular rating is less 
than total, when the disabled person is, in the judgment of 
the rating agency, unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities.  See 38 C.F.R. § 4.16(a).  

The Board has determined that the veteran's service-connected 
PTSD warrants a 100 percent schedular evaluation.  
Accordingly, there is no legal basis to award a TDIU.  See 
Green v. West, 11 Vet. App. 472, 476 (1998) (veteran not 
entitled to a total disability rating for compensation while 
receiving a 100 percent schedular evaluation for his service-
connected lymphadenopathy).  Thus, as there is no entitlement 
under the law to the benefit sought, the appeal must be 
denied.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
law and regulations governing the payment of monetary 
benefits

An effective date earlier than March 24, 2005, for the 
assignment of a 100 percent evaluation for PTSD is denied.

A total disability evaluation based on individual 
unemployability due to a service-connected disability is 
denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


